             Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 1 of 12




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
————————————————————————-X

JOSEFINA RODRIGUEZ,
                                                      Plaintiff
                                                                      COMPLAINT
                                                                      JURY TRIAL DEMANDED

—Against—

NEW YORK CITY DEPARTMENT OF EDUCATION,
LAUREN KEARLY, individually; and
CATHIE CONDON, individually.

                     Defendants.
—————————————————————————X

JOSEFINA RODRIGUEZ, by the Law Offices of Ambrose Wotorson, alleges as follows:

      I.       INTRODUCTION

      1. JOSEFINA RODRIGUEZ (hereinafter, “Plaintiff”) whom at all relevant times, has

            served as School Food Service Manager for Defendants for past five years has been

            subjected to Disability, National Origin and racial discrimination; and retaliation.

      2. It is beyond dispute that Plaintiff was satisfactorily performing, on a full-time basis at

            all times relevant to this Complaint.

      II.      PARTIES

      3.    Plaintiff, at all relevant times, has been employed with defendant for 20 years, and

            she has served as School Food Services Manager with the school district for the past

            five years.

      4. Plaintiff resides in Bronx, New York and she brings this action in her own behalf.
        Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 2 of 12




5. Defendants, NEW YORK CITY DEPARTMENT OF EDUCATION is a school

       district. It may sue and be sued, and at all relevant times, it employed Plaintiff in

       School Food Services Manager.

6. NEW YORK CITY DEPARTMENT OF EDUCATION has Headquarters is located

       at 52 Chambers Street, New York, New York 10007

7. Defendant, LAUREN KEARLEY, who is being sued in his individual capacity, at all

       relevant times, served as Supervising School Services Manager is a final policymaker

       and decisionmaker and acted under color of law and pursuant to the practices,

       customs and policies of the school district in Disability, National Origin and racial

       discrimination, and retaliation.

8. Defendant, CATHIE CONDON, who is being sued in his individual capacity, at all

       relevant times, served as Supervising School Services Manager is a final policymaker

       and decisionmaker and acted under color of law and pursuant to the practices,

       customs and policies of the school district in Disability, National Origin and racial

       discrimination; and retaliation.

III.      JURISDICTION

9. This Court has jurisdiction over this matter under 42 U.S.C. Sections 12101, et seq.,

       1983, and 1981; and 29 U.S.C. Section 2615 (a)(2).

10. Venue is proper because the acts complained of occurred in this judicial district.

11. Moreover, this action was brought within 90 days after Plaintiff’s receipt of a right to

       sue letter from the U.S. Equal Opportunity Commission (E.E.O.C).

IV.       FACTUAL AVERMENTS

12. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.
     Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 3 of 12




13. At all relevant times, for most of Plaintiff spotless 20-year employment, she

   has had a formal title of Assistant Supervisor and has performed as a School

   Food Service Manager.

14. Her performance has been fully satisfactory at all relevant times.

15. Yet, Plaintiff’s immediate supervisor, Kearley, on several occasions, and in

   Plaintiff’s presence, has mimicked the tone and foreign accents of employees

   who are from foreign countries. Notably, Kearley is a white, American-born

   woman without a foreign accent.

16. In or about June 2019, Plaintiff and Kearley sat in on an Interview with an Indian

   immigrant with a strong Indian accent, who had all of the qualifications necessary

   for a job he was interviewing for.

17. All of the other candidates, who were American-born, were asked four questions,

   but Kearley asked the Indian-born candidate about 30 questions. When the

   candidate left, Ms. Kearley and another interviewing Supervisor, Nelson Quiles,

   joked about, mocked, mimicked and laughed at the candidate’s accent to the point

   of tears.

18. Plaintiff found Kearley’s discriminatory behavior offensive and disturbing.

19. In or about October 2019, at 40 Irvington Place, New York, NY, Room 101, in

   Plaintiff’s presence, Kearley had a phone conversation with Obadina Olufunke, a

   Food Safety Supervisor whom Plaintiff knows, and who originates from West

   Africa, on speaker phone.

20. After the conversation ended, Ms. Kearley, mocked and mimicked Ms.

   Olufunke's accent, claiming to Plaintiff, derisively, that she was had difficulty

   understanding that accent.
     Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 4 of 12




21. Plaintiff found Kearley’s discriminatory behavior offensive and disturbing.

22. In or about February 2020, at 40 Irving Place, New York, NY, Room 101, for

   example, Mr. Stephen Cheung, a School Food Service Manager, originating

   from Asia, met with Plaintiff and Ms. Kearley to explain that he was being

   transferred to another location.

23. After Mr. Cheung left the meeting, Kearley mocked and mimicked Mr.

   Cheung, by talking in accent that he has.

24. Plaintiff found Kearley’s discriminatory behavior offensive and disturbing.

25. Plaintiff has continuously complained, since 2018, to the Manhattan Regional

   Director, Cathie Condon, that her immediate supervisor, Kearley, a District

   Supervisor, has engaged in discriminatory behavior in her presence, thereby

   creating a pervasive hostile work environment.

26. When Kearley learned in that Plaintiff had complained to the Regional Director,

   Cathie Condon, about such discrimination, Kearley created a hostile work

   environment for Plaintiff and did everything in her power to set Plaintiff up for

   failure by ordering her to conduct more sites to visit than usual.

27. Indeed, Kearley suddenly tasked Plaintiff to visit 2 – 3 different schools each day,

   four times a week, to report back to the Field Office after visiting these schools

   and to communicate her findings via email to the School Food Service Managers

   and to defendant Kearley after her school visits.

28. These added tasks made it difficult for Plaintiff to complete other assigned tasks

   and to operate the field office that the Regional Director, Condon, had assigned her

   to.
     Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 5 of 12




29. Plaintiff w as typically left with a single day each week within which to complete

   paperwork, meet with subs and to complete timecards among other duties.

30. Prior to that, Plaintiff was tasked to visit no more than 2 schools a day and she

   typically was able to stay at a school she had visited completing a thorough site

   inspection. This procedure was in line with other similarly situated Assistant

   Supervisors performing as School Food Service Managers did.

31. Plaintiff engaged in protected activity and complained to Condon that K earley

   was retaliating against her because she had previously complained to Condon

   about Kearley’s discriminatory treatment.

32. Plaintiff explained to Condon that the Kearley’s retaliatory treatment had been

   taken in the form of adding an unusually large amount of additional schools to

   her visit schedule.

33. Condon made no effort whatsoever to investigate Plaintiff’s retaliation claims,

   and quickly dismissed them, telling Plaintiff, "…You can do it. All you need to

   do is go in and out of the schools and manage the field office with phone calls

   until you get there".

34. Although Plaintiff had a formal title of Assistant Supervisor and was performing

   in School Food Services Manager’s role, she was never afforded the respect and

   recognition in the district as the Assistant Supervisor.

35. Indeed, Plaintiff’s recognition and treatment sharply contrasted with that of a

   similarly situated Assistant Supervisor, Michael Barr, a white, non-Hispanic

   male, whose input and ideas were sought out, who was allowed to make

   managerial decisions and he was regularly invited to supervisor meetings.
     Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 6 of 12




36. Moreover, Kearley frequently belittled Plaintiff. As an example, on March 16,

   2020, individual defendant, Kearley, during a Microsoft Teams conversation with

   District 03 Supervisor, Nelson Quiles, exhibited their animus towards Plaintiff,

   and discussed how to create a hostile employment action against Plaintiff:


               Mr. Quiles: "Give her shit to do..."

               Ms. Kearley: "Give me ideas bro..."

               Mr. Quiles: "Why don't you take it over to prove
               a point. Like it took you sooo many months but it
               took me a day to settle kind of thing."

               Ms. Kearley replied, "What else can I have her
               do?"

               Later, Ms. Kearley stated to Mr. Quiles, "lmao.
               Karma is amazing. The sub that she just spent 5
               hours preparing a writeup for resigned Joi"


37. Condon was aware that English is a second language for Plaintiff, but still

   found it funny that it took Plaintiff some five hours to prepare a write up.

38. On or about March 17, 2020, Plaintiff tearfully complained, once again, to her

   penultimate supervisor, Condon, about discrimination and hostilities directed

   against her from her immediate supervisor, Kearley.

39. Condon did nothing to investigate the discrimination and hostile work

   environment claims that Plaintiff advanced, and instead, merely gave Plaintiff a

   “post-it” with a list of School Food Service Manager openings in other locations

   within the Department of Education, and suggested

40. The following week, Plaintiff’s physician advised her to quarantine due to a

   diagnosis of Covid-19, a disability and serious medical condition that affects one or
     Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 7 of 12




   more major life functions, including breathing.

41. Plaintiff requested and was granted, a medical leave of absence due to Covid-19 for

   eight weeks. This leave was taken under the Family Medical Leave Act, and at the

   time, Plaintiff had performed 1250 hours withing the preceding 12 months.

42. Plaintiff kept defendant Condon up to date with doctor's notes.

43. However, Condon ordered Plaintiff to submit copies of her lab results.

44. As ordered, Plaintiff submitted copies of her lab reports proving that she had been

   afflicted with Covid-19.

45. On May 17, 2020, Plaintiff informed her immediate supervisor, Kearley, that she had

   been cleared by her physicians to return to work.

46. Yet, Kearley did not respond to Plaintiff.

47. Instead, Plaintiff from defendant Condon on the evening of May 17, 2020 ordering

   Plaintiff to report to Condon’s field office the next day.

48. On May 18, 2020, when Plaintiff arrived at Condon’s office, she was given a letter

   stripping her of her Assistant Supervisor's functions and demoting her to a Level I

   Manager’s position with substantially less responsibilities, and substantially less

   supervisory functions.

49. Later in mid-May 2020, while all other similarly situated employees continued to

   work from home because of the Pandemic, defendant Condon, who is neither a

   physician nor a nurse, and whom upon information and belief, does not have any

   certified or licensed medical training, ordered that Plaintiff continue to

   physically report to work, because, as she told Plaintiff’s new supervisor,

   Abernathy, Plaintiff had "built immunity to the virus".

50. In so stating, Condon basically disclosed Plaintiff’s confidential medical status
      Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 8 of 12




     to Abernathy when claimed that Plaintiff has built immunity to the virus”.

51. Plaintiff continued to be assigned an unusually large number of school visits, but

     without her Assistant Supervisor title, and without much of her previous supervisory

     responsibilities.

52. In any event, qualified immunity is not available to the individual Defendants herein,

     as Disability, National Origin and Racial Discrimination, along with retaliation.in

     government employment are clearly established and well-settled.

53. Plaintiff has suffered humiliation and extreme mental anguish as a proximate result of

     Defendants’ acts and omissions, including having to treat with mental healthcare

     professionals and being prescribed psychotropic medications to treat anxiety and

     depression, ailments that were proximately caused by Defendants’ actions.

54. Plaintiff’s good name and reputation have also been damaged as a proximate result of

     Defendants’ actions against Plaintiff.

55. Plaintiff has a not been able to ameliorate Plaintiff’s employment situation despite

     Plaintiff’s good faith efforts to do so.

56. Individual Defendants’ acts were in reckless indifference to Plaintiff’s rights, and

     were intentional, entitling Plaintiff to punitive or liquidated damages, where

     available, generally, and where available, specifically, as against the individual

     Defendants herein.

V.       CAUSES OF ACTION

FIRST CAUSE OF ACTION
42 U.S.C. Section 12101 et seq. – Disability Discrimination.

57. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.
     Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 9 of 12




58. Defendants by, engaged in Disability Discrimination as made actionable by 42 U.S.C.

    Section 12101et seq. by demoting Plaintiff and by otherwise treating her in disparate

    manner on account of her Covid-19 diagnoses.

SECOND CAUSE OF ACTION
42 U.S.C. Section 2000e – National Origin Discrimination

59. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.

60. Defendant, New York City Department of Education, engaged in National Origin

    Discrimination as made actionable by 42 U.S.C. Section 2000e, when it allowed

    Plaintiff to be subjected disparate treatment and a hostile work environment on

    account of her Dominican National Origin.

THIRD CAUSE OF ACTION
42 U.S.C. Section 2000e – Racial Discrimination.

61. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.

62. Defendant, New York City Department of Education engaged in racial discrimination

    by allowing Plaintiff to be subjected to disparate treatment and a hostile work

    environment on account of her Afro-Hispanic race, as made actionable by 42 U.S.C.

    Section 2000e.

FOURTH CAUSE OF ACTION
42 U.S.C. Section 1983 – Racial Discrimination.

63. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.

64. Defendant by New York City Department of Education, engaged in Racial

    Discrimination in violation of the 14th Amendment by allowing Plaintiff to be

    subjected to disparate treatment and a hostile work environment, because of her Afro-

    Hispanic race, as made actionable by 42 U.S.C. Section 1983.

FIFTH CAUSE OF ACTION
    Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 10 of 12




42 U.S.C. Section 1981, as Secured by Section 1983 – Racial Discrimination and Prior
Alienage

65. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.

66. Defendants, engaged in Racial Discrimination by allowing Plaintiff to be subjected to

    disparate treatment and a hostile work environment, because of her Afro-Hispanic

    race and prior alienage, as made actionable by 42 U.S.C. Section 1981, and as

    secured by Section 1983.

SIXTH CAUSE OF ACTION
42 U.S.C. Section 2000e – Retaliation

67. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.

68. Defendant New York City Department of Education, engaged in retaliation by

    subjecting Plaintiff to disparate treatment and a hostile work environment because she

    engaged in protected activities in opposing racial discrimination as made actionable

    by 42 U.S.C. Section 2000e.

SEVENTH CAUSE OF ACTION
42 U.S.C. Section 1983 – Retaliation.

69. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.

70. Defendants engaged in retaliation by subjecting Plaintiff to disparate treatment and a

    hostile work environment, in violation of the 14th Amendment, because Plaintiff

    engaged in protected activities in opposing racial discrimination as made actionable

    by 42 U.S.C. Section 1983.

EIGTHT CAUSE OF ACTION
42 U.S.C. Section 1981 as secured by Section 1983 – Retaliation.

71. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.
             Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 11 of 12




       72. Defendants engaged in retaliation by subjecting Plaintiff to disparate treatment and a

             hostile work environment because Plaintiff engaged in protected activities in

             opposing racial discrimination and prior alienage discrimination as made actionable

             by 42 U.S.C. Section 1981, and as secured by Section 1983.

       NINTH CAUSE OF ACTION
       29 U.S.C. Section 2615 (a)(2) – Family Medical Leave Act – Retaliation

       73. Plaintiff re-alleges all of the prior paragraphs above, as if fully stated.

       74. Defendants by demoting Plaintiff after her return from approved FMLA leave, and

             because she took FMLA leave, violated 29 U. S. C. Section 2615 (a)(2).

       VI.      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that this Court grant judgment to Plaintiff containing the

following relief:

             a. An award of damages for humiliation, mental pain and suffering associated with

                Defendants’ mistreatment of Plaintiff.

             b. An award of damages for past and future loss of compensation as a consequence

                Defendants’ mistreatment of Plaintiff.

             c. An award of punitive and/or liquidated damages, where available, generally, and

                where available, specifically, as against as the individual Defendants, as a

                consequence of their intentional, willful and egregious mistreatment of Plaintiff

                and/or their reckless disregard for Plaintiff’s civil rights.

             d. The costs of this action and Plaintiff’s reasonable attorney’s fees to the fullest

                extent permitted by law; and

             e. Such other and further relief as this Court may deem just and proper.
         Case 1:21-cv-03561 Document 1 Filed 04/21/21 Page 12 of 12




Dated:     New York, New York
           April 20, 2021


                                        Respectfully Submitted
                                        ___________________________
                                        Ambrose W. Wotorson, Jr., Esq.
                                        Law Offices of Ambrose Wotorson
                                        225 Broadway, 41st Floor
                                        New York, New York 10007
                                        212-884-5985
                                        Loaww1650@aol.com
